Citation Nr: 0820385	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  99-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a right knee disability, chondromalacia patella, 
manifested by instability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for chondromalacia 
patella of the right knee and assigned a noncompensable 
rating.  In an August 2001 rating decision, the veteran was 
granted a 10 percent rating for chondromalacia patella and 
assigned a separate 10 percent rating for degenerative joint 
disease of the knee.  The appeal was remanded by the Board in 
March 2002.  The veteran attended a hearing before a Veterans 
Law Judge in June 2002, who has since left the Board.  The 
appeal was remanded again in May 2003.  An April 2006 rating 
decision granted a 30 percent rating for chondromalacia 
patella.  The appeal was remanded again in February 2007 and 
May 2007.  The veteran testified at a hearing in March 
2008 before the undersigned Veterans Law Judge.  The appeal 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

At his March 2008 hearing, the veteran explained that he uses 
a brace and cane to walk, takes medication for his knee, and 
received several injections of different drugs in his knee.  
He was treated by Dr. Stephen F. Blackstock.  The veteran 
stated that he had mailed these records into VA three to four 
weeks prior to the hearing, but they are not yet associated 
with the claims file.  As the claims file does not contain 
treatment records from after 2003, these records must be 
obtained before VA can make a decision on the current 
severity of the veteran's service-connected disabilities.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of Dr. 
Blackstone.  If these records cannot be 
obtained, evidence of attempts to 
obtain them should be associated with 
the claims file.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

